Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 3/8/2021.  Claims 1 and 3 have been amended.  Claims 3 and 4 remain withdrawn.    

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulin (FR 3055409, wherein textual citations are to the machine translation provided).
Regarding Claim 1, Moulin teaches a manufacturing device of a package (See page 1, lines 16-21 and page 5, lines 180-183, wherein a packaging process and device therefore is recite using a thermoplastic, i.e. resin, tube/sheet), the device comprising:
a filling unit [200] that fills a packaging bag (See Fig. 2 and page 1, lines 23-25 and page 4, lines 133-135, wherein a hopper, i.e. a filling unit, fill the package with material);
 a sealing unit [230] that thermally welds an upper end of the packing bag to form an upper welded part including overlapping parts of the sheet (See Fig. 2 and page 4, lines 135-140, teaching heat welding the tube to seal it close; and see Fig. 1 and pages 1-2, lines 34-44, wherein at least the heel [111] portion of the weld, the area where weld quality is evaluated, is clearly made thinner by welding; and note this is standard when heat welding a thermoplastic).  Moulin further teaches an inspection device [350,360] 
Although Moulin fails to specifically teach a bag making unit for forming an initial weld in the bag, Moulin teaches the package may comprise two welded ends (See page 6, lines 230-232).  Examiner submits when forming a package with two welded ends, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a bag making unit for forming the first weld/heat seal.  Doing so would have predictably allowed the package having two welded ends to be formed in-line from raw materials such as a tube/sheet as otherwise shown in in Fig. 2, wherein the first weld must be made prior to filling in order to ensure the package can hold the filled material. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulin as applied to Claim 1, and further in view of JP 2002236004 (hereinafter “Dak,” wherein all citations are to the machine translation provided by Applicant on 2/8/2021), Rai et al. (US 5,184,190), and Takashi et al. (JPH 02297007, wherein the machine translation provided in the prosecution history on 2/8/2021 is utilized for textual citations).
Regarding Claim 2, Moulin teaches the method of Claim 1 as described above.  Moulin determines weld quality by determining if there is a substantially uniform thickness across the weld (See page 5, lines 173-176) and teaches the device for determining thickness is not specifically limited, and other non-contact methods for determining thickness including optical methods would have been suitable as the weld quality inspection device (See page 6, lines 232-232).  Thus, it would have been apparent known non-contact methods for measuring the thickness of film capable of determining a uniformity in thickness would have predictably been suitable alternative inspection devices for measuring the thickness and determining the weld quality in the device of Moulin. 
 Moulin doesn’t teach the inspection device uses light transmission to determine thickness.  However, such optical transmission methods for determining thicknesses of sheet-like materials using an irradiation device and an imaging device to determine a uniformity of thickness over a distance are well-known in art (See Dak, page 1, paragraphs [0001]-[0002], page 2, paragraph [0006], and pages 3-4, paragraphs [0015-0019], wherein an illumination device such as a fluorescent lamp, i.e. irradiation device, emits light radiation that transmits through a material and is detected by a camera, i.e. imaging device, so as to use the levels of transmission to form a thickness profile; it is noted fluorescent lamp such as described emit large amounts of UV light), including to determine weld quality (See, for example, Rai et al., col. 4, lines 13-53, wherein light transmission and collection thereof along the length of a seal is a known method of determining defective seals by a measuring of the light/darkness).  Further, it is known such thickness transmission methods may transmit and detect UV light in addition to visual light by the same process (See, for example, Takashi et al., 2nd paragraph of page 1, teaching irradiated UV may be transmitted and detected to determine thickness in a similar fashion).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize transmitted light/UV radiation (using a light/UV irradiation device and detection with an imaging device) through the closing weld in Moulin as an alternative method to determine thickness and weld quality, at least when using transmissible materials to form the package.  Such a non-contact thickness determining method is well-known to determine thickness variation in a sheet material, including along welded seams, and thus would have predictably served as a suitable alternative inspection method to determine the quality of the welds in Moulin, at least when the material is transmissible to the utilized radiation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746